DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application filed on June 30, 2020 has been received and entered.  Claims 7-10 are examined on the merits herewith.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are indefinite, because they are ambiguous, vague and confusing.  First, because the claim is lengthy, reciting many steps, the different steps should be labeled with letters or Roman numerals, to make the claim clearer and comprehensible.  Second, the claim recites multiple organic substances but does not distinguish among the different organic substances.  All of them are referred to as an or the organic substance.  To expedite greatly prosecution for Applicants, claim 7 should be amended as shown below.   

7.  (currently amended) A method for producing one or more [[an]] organic substances from waste, comprising: 
(a) a synthesis gas-generating step for generating a synthesis gas by partial oxidation of waste; and 
(b) aone or more [[an]] organic substances from the synthesis gas, the for producing the one or more organic substances 
(i) a synthesizing step for synthesizing a[[n]] first organic substance by subjecting the synthesis gas to a catalytic reaction in the presence of a metal catalyst in a synthesis unit; and 
(ii) a fermentation step for producing a[[n]] second organic substance by subjecting the synthesis gas to microbial fermentation in a fermenter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2013/0316411 A1), cited in Applicants’ IDS of June 30, 2020.  Schultz discloses a method of making multiple organic products (ethanol in particular, a major fuel source; see paragraphs 2-3), by making syngas (synthesis gas) by gasification (heating in the presence of oxygen, which is an oxidation process) from a carbonaceous material that is a waste product (biomass or coal or petroleum or limestone or cement or automobile exhaust) (see paragraphs 5 and 151).  Syngas contains CO, CO2, H2 and CH4.  The methane in the syngas can be oxidized by a metal catalyst to yield the first (or first and second) organic substances CO and CO2.  This process is carried out in a synthesis unit that is a steam reformation unit (set of reactors).  See paragraph 5.  The syngas can be fermented in a bioreactor/fermentor to yield alcohols and organic acids (the second, or the third and fourth organic substances), in particular ethanol or butanol or 2,3-butanediol, and acetic acid.  See paragraphs 20, 21, 24-29, 46-57 and 133-138. See claims 7, 9 and 10.  
The fermentation step is carried out after the step that synthesizes the first (or first and second) organic substances.  See paragraphs 19, 25-29, 46-48, 52-57, 168-172, 182 and 183;  and Fig. 1.  See claim 8.  
In view of the foregoing, because the reference discloses all of the steps in the claimed method, although not recited sequentially in one embodiment, a holding of obviousness is required.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,196,655 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a method of making an organic substance that is one or two organic substances, by oxidizing waste to make syngas, reacting a first part of the syngas with a metal catalyst in a first vessel (a synthesis unit) to make the first organic substance, and reacting a second part of the syngas in a second vessel (a fermenter) to make the second organic substance by microbial fermentation.  The two organic substances can be the same or different.  The dependent patented claims are narrower than the dependent instant claims, because they recite specific categories of organic substances, e.g., alcohols or acids or fats/oils, and one combination of metals that can be in the catalyst.  But this difference in scope does not create a different invention.  Therefore, these inventions are not patentably distinct.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655     
2022-08-15